Citation Nr: 0928360	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  05-41 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss for the period prior to March 29, 
2005.

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss for the period from March 29, 2005 
until November 4, 2008.

3.  Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss for the period beginning November 4, 
2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 until 
April 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.

The claim initially was one for an increased initial 
evaluation for left ear hearing loss and service connection 
for right ear hearing loss.  A May 2009 rating decision 
granted hearing loss of the right ear.  Accordingly, the 
claim for service connection is no longer before the Board as 
it was granted in full.  However, as the claim concerning the 
rating of the hearing loss of the left ear was already on 
appeal, and the evaluation of the right ear is inextricably 
intertwined in determining the rating, the claims will be 
decided together. Harris v. Derwinski, 1 Vet. App. 180 
(1991). 

The Board first considered this appeal in July 2008 and 
remanded the claim for additional development.  Having 
carefully reviewed the record, the Board finds that not all 
of the remand directives have been completed.  Specifically, 
the July 2008 remand requested translation of all graphical 
audiograms.  While such a failure to comply with directives 
would normally require an additional remand to the RO, in the 
present case, the Board notes that the graphical audiograms 
were dated in 1994, 1998 and 2001, predating the effective 
date of the grant for service connection by over a year.  
Stegall v. West, 11 Vet. App. 268, 271 (1998) (Holding that 
compliance by the Board or the RO with remand directives is 
neither optional nor discretionary, and where the remand 
orders of the Board or the Courts are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance).  The Veteran has not disagreed with the assigned 
October 13, 2004 effective date for service connection.  As 
such, the audiograms in question could not possibly avail the 
Veteran of a higher evaluation.  See 38 C.F.R. § 3.400(o)(2).  

Therefore, remanding the claim solely to obtain translation 
of audiograms which predate the current effective date would 
only delay adjudication of the claim. See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided); See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant).

As such, this matter is properly returned to the Board for 
appellate consideration.  



FINDINGS OF FACT

1.  There is no competent medical evidence that illustrates 
the severity of the Veteran's hearing loss from October 13, 
2004 until March 29, 2005.  

2.  On March 29, 2005, the Veteran's hearing loss disability 
was manifested by level II hearing acuity in the right ear 
and by level VI hearing acuity in the left ear.

3.  Beginning November 4, 2008, the Veteran's hearing loss 
disability was manifested by level V hearing acuity in the 
right ear and by level VI hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral sensorineural hearing loss for the period from 
October 13, 2004 until March 29, 2005 have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic 
Code 6100 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral sensorineural hearing loss for the period from 
March 29, 2005 until November 4, 2008 have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic 
Code 6100 (2008).

3.  The criteria for an evaluation in excess of 20 percent 
for bilateral sensorineural hearing loss for the period 
beginning November 4, 2008 have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 
6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in October 2004, February 2005 and 
October 2008 that fully addressed all notice elements.  As 
this is an appeal for an initial rating claim arising from a 
grant of service connection, the notice that was provided 
before service connection was granted was legally sufficient 
and VA's duty to notify the Veteran in this case has been 
satisfied. See Hartman v. Nicholson, 483 F.3d 1311 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007)  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  The Veteran submitted private 
medical records in support of his claim.  Additionally, the 
Veteran was afforded VA examinations in connection with his 
claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, in June 2009 the Veteran indicated he had no additional 
evidence to submit.  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

The Veteran seeks an increased evaluation for his bilateral 
hearing loss.  The RO granted service connection for hearing 
loss of the left ear in an April 2005 rating decision.  At 
that time a noncompensable evaluation was assigned pursuant 
to 38 C.F.R. § 4.85, Diagnostic Code 6100.  Subsequently, the 
RO granted service connection for hearing loss of the right 
ear in a May 2009 rating decision.  This decision assigned a 
noncompensable evaluation for the period from October 13, 
2004 until March 29, 2005; a 10 percent evaluation from March 
29, 2005 until November 4, 2008; and a 20 percent evaluation 
beginning November 4, 2008.  Applicable law mandates that 
when an appellant seeks an increased rating, it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded. See A.B. v. Brown, 6 Vet. App. 35 
(1993).  As such, the Veteran's claim for an increased 
evaluation remains in appeal and consists of the following: 
1) entitlement to a compensable evaluation for the period 
prior to March 29, 2005; 2) entitlement to an evaluation in 
excess of 10 percent for the period from March 29, 2005 until 
November 3, 2008; and 3) entitlement to an evaluation in 
excess of 20 percent beginning November 4, 2008.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the 
Veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

A recent decision of the United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed. Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by a controlled 
speech discrimination test (Maryland CNC) and the average 
hearing threshold, as measured by puretone audiometric tests 
at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
The rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids. 38 C.F.R. § 4.85(a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment. 38 C.F.R. 
§ 4.85(d). 

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Alternatively, VA regulations provide that in cases of 
exceptional hearing loss, when the puretone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 
38 C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral. Each ear will be 
evaluated separately.

Table VIA
Numeric designation of hearing impairment based only on 
puretone threshold average: 

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI

The findings for each ear from either Table VI or Table VIa, 
are then applied to Table VII (Percentage Evaluations for 
Hearing Impairment) to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect. 
38 C.F.R. § 4.85(e). 




	(CONTINUED ON NEXT PAGE)

Table VII
Percentage evaluation for hearing impairment (diagnostic code 
6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

The evidence for consideration in connection with the 
Veteran's claim for an increased evaluation consists of VA 
medical records and the reports of VA examinations.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

As noted in the introduction there are several graphical 
audiograms which predate the October 13, 2004 effective date.  
As the Veteran has not challenged the effective date for the 
grant of service connection, these audiograms have little 
bearing on the current evaluation.  Fenderson v. West, 
12 Vet. App. 119 (1999)(holding that in evaluating claims 
stemming from the initial assignment of the disability 
rating, the severity of his service-connected disability is 
to be considered during the entire period from the initial 
assignment of the rating to the present time to allow for 
staged ratings).  There is simply no evidence from October 
13, 2004, the effective date for the grant of service 
connection, until the March 29, 2005 VA examination.  While 
the prior audiograms show audiological findings they are not 
indicative of the severity of the hearing loss around October 
2004.  Rather, the audiograms are dated in 1994, 1998 and 
2001, all years prior to the initial assignment of the 
rating.  Without any competent medical evidence of the 
severity of the Veteran's hearing during the period in 
question it would be speculative to grant an increased 
evaluation for that time.  

The Veteran was afforded a VA examination to assess the 
severity of his hearing loss disability on March 29, 2005.  
The results, in puretone thresholds, in decibels, are as 
follows:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
40
55
70
75
60
LEFT
40
75
85
85
71

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 68 percent in the left ear.

Applying the Veteran's findings to Table VI results in a 
numeric designation of II in the right ear and VI in the left 
ear.  Under Table VII (38 C.F.R. § 4.85), the numeric 
designation VI in the left ear and II of the right ear 
requires the assignment of a 10 percent evaluation under 
Diagnostic Code 6100. 

A November 4, 2008 VA audiology examination assessed the 
severity of the Veteran's hearing loss disability.  The 
results, in puretone thresholds, in decibels, are as follows:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
55
60
70
75
65
LEFT
60
80
80
75
73.75

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 88 percent in the left ear.

Applying the Veteran's findings to Table VI results in a 
numeric designation of III in the right ear and III in the 
left ear.  Under Table VII (38 C.F.R. § 4.85), the numeric 
designation III in the left ear and III of the right ear 
requires the assignment of a 0 percent evaluation under 
Diagnostic Code 6100.  However, the Veterans findings clearly 
meet the criteria of 38 C.F.R. § 4.86 as the evaluation of 
all frequencies is 55 decibels or more. Accordingly, applying 
the Veteran's findings to Table VIa results in a designation 
of V in the right ear and a designation of VI in the left 
ear.  Under Table VII (38 C.F.R. § 4.85), the numeric 
designation VI in the left ear and V of the right ear 
requires the assignment of a 20 percent evaluation under 
Diagnostic Code 6100.  

As illustrated above, applying the numerical values from the 
audiological examinations in the record to the tables 
outlined in 38 C.F.R. § 4.85 reveals the current evaluations 
are accurate.  Prior to March 29, 2005 there is simply no 
competent evidence to support a compensable evaluation.  The 
other private audiograms long predate the current effective 
date and are not indicative of the Veteran's disability for 
the period from October 2004 until March 2005.  Thus, the 
first relevant record is the March 2005 VA examination.  This 
clearly illustrated that a 10 percent evaluation was 
warranted.  The Veteran did not meet the criteria for a 
higher evaluation at that time.  The Board considered the 
application of the 38 C.F.R. § 4.86; however, the Veteran's 
hearing did not meet such an exceptional picture to warrant 
applying this regulation.  The next evidence illustrating the 
severity of the Veteran's hearing loss was the November 2008 
VA examination.  This clearly demonstrated a 20 percent 
evaluation was warranted.  A higher rating was not warranted 
given the Veteran's numerical findings.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, as illustrated by the 
evidence above, no further staged ratings are warranted at 
this time. 

In sum, while the Veteran contends that the service-connected 
disorder has increased in severity, as a layperson he is only 
competent to report observable symptoms - not clinical 
findings which are applied to VA's Schedule for Rating 
Disabilities.  Compare  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) and Massey v. Brown, 7 Vet. App. 204 (1994).  
Accordingly, an increased evaluation will be denied.

When either a claimant or the evidence of record suggests 
that a schedular rating may be inadequate, the Board must 
specifically adjudicate the issue of whether referral for an 
extraschedular rating is warranted. 38 C.F.R. 3.321(b); see 
Barringer v. Peake, 22 Vet. App. 242 (2008); Colayong v. 
West, 12 Vet. App. 524, 536 (1999). The Board may determine, 
in the first instance, that a Veteran has not presented 
evidence warranting referral for extraschedular 
consideration, provided that it articulates the reasons or 
bases for that determination. Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

The Court of Appeals for Veterans Claims recently set forth a 
three-step analysis for determining whether an extra- 
schedular evaluation is appropriate. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the claimant's disability picture is adequately contemplated 
by the rating schedule. Id.  Under the approach prescribed by 
VA, if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate and 
no referral is required.  If, however, the symptoms are not 
adequately contemplated by the rating criteria, the second 
step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified 
in the regulations as "governing norms." Id. at 115-16; see 
also 38 C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalization).  When the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for a determination 
of whether, to accord justice, the claimant's disability 
picture requires the assignment of an extraschedular rating. 
Id. At 116

In the present case, the Veteran reported he felt his hearing 
caused him to lose his job around 2002.  However, examining 
the Veteran's symptoms and the symptoms of the rating 
criteria reflects that the criteria for hearing loss appears 
adequate to rate the Veteran's complaints and symptoms.  The 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology throughout the rating period on 
appeal.  In fact, the Veteran has not alleged and the record 
does not reflect that he has any symptoms which are not 
contemplated by the rating schedule.  Rather, the complaints 
of difficulty hearing is contemplated by 38 C.F.R. § 4.71a, 
Diagnostic Code 5237.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms." The record does not show that the Veteran 
has required frequent hospitalizations for his hearing loss.  
Additionally, although the Veteran generally indicated his 
hearing contributed to a prior job loss, there is no evidence 
supporting this assertion.  While the Board does not doubt 
that the Veteran's hearing loss may have posed difficulties 
at work, there is nothing in the record which suggests that 
the hearing loss in and of itself markedly impacted his 
ability to obtain and/or maintain employment.  Moreover, 
there is no evidence in the medical records of an exceptional 
or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability at issue causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating. See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER


An initial compensable evaluation for bilateral hearing loss 
for the period from October 13, 2004 until March 29, 2005 is 
denied.

An evaluation in excess of 10 percent for bilateral hearing 
loss for the period from March 29, 2005 until November 4, 
2008 is denied.

An evaluation in excess of 20 percent for bilateral hearing 
loss for the period beginning November 4, 2008 is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


